Citation Nr: 1047614	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  09-20 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the Veteran's cause of 
death.

2.  Entitlement to nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to January 
1959 during peacetime.  He died in July 2007.  The appellant is 
his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, 
which inter alia denied service connection for the cause of the 
Veteran's death and entitlement to nonservice-connected death 
pension benefits.


FINDINGS OF FACT

1.  The death certificate reflects that the Veteran died in July 
2007 and lists the immediate cause of death as hypoglycemic coma, 
due to (or as a consequence of) metastatic colon cancer, due to 
(or as a consequence of) inability to eat.  Insulin-dependent 
diabetes mellitus (IDDM) and hypertension were listed as 
significant conditions contributing to the Veteran's death, but 
not resulting in the underlying cause of death.  

2.  At the time of the Veteran's death, service connection was in 
effect for residuals of a scar of burns of the left leg, 
evaluated as 30 percent disabling.  

3.  The preponderance of the evidence is against a finding that 
the Veteran's service-connected left leg scar disability either 
caused or contributed substantially or materially to cause his 
death.

4.  A cardiovascular-renal disease, to include hypertension, a 
disability of the endocrine system, to include IDDM and 
hypoglycemic coma, and/or any cancer, to include colon cancer, 
was not demonstrated in service or for many years thereafter.  

5.  The preponderance of the evidence does not demonstrate a 
relationship between the cause of the Veteran's death and his 
active military service.    

6.  The Veteran had verified active military service from January 
11, 1956, to January 9, 1959.

7.  The Veteran did not have active service during a period of 
war.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 1141, 
1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2010).  

2.  The claim for nonservice-connected death pension benefits is 
without legal merit.  38 U.S.C.A. §§ 101, 1501, 1521, 1541 (West 
2002); 38 C.F.R. §§ 3.2, 3.3, 3.203, 3.314 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

The Board notes that, with regard to the appellant's claim for 
nonservice-connected death pension benefits, the application of 
the law to the undisputed facts is dispositive of this appeal and 
as such no discussion of VA's duties to notify and assist is 
necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  
Consequently, there is no additional evidence that could be 
obtained to substantiate the claim, and no further action is 
required to comply with the VCAA or the implementing regulations.  
See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 
5-2004 (June 23, 2004).

With regard to the appellant's claim of entitlement to service 
connection for the cause of the Veteran's death, upon receipt of 
a complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical or lay evidence, that 
is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be 
provided to a claimant prior to the initial unfavorable decision 
on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004).  

In the context of a claim for dependency and indemnity 
compensation (DIC) benefits, which includes a claim of service 
connection for the cause of the Veteran's death, section 5103(a) 
notice must be tailored to the claim.  The notice should include 
(1) a statement of the conditions, if any, for which a Veteran 
was service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected. Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  

In the instant case, the appellant was advised by a June 2009 
letter of the evidence and information necessary to substantiate 
her claim as well as hers and VA's respective responsibilities in 
obtaining such evidence and information.  The June 2009 notice 
letter also complied with the requirements of Hupp and 
Dingess/Hartman.  However, such notice was issued after the 
initial rating decision in June 2008 and there is no subsequent 
readjudication.  See Mayfield v. Nicholson, 444 F. 3d 1328, 1333-
34 (Fed. Cir. 2006) (holding that VA could cure a timing problem 
with VCAA notice by readjudicating the appellant's claim 
following a compliant VCAA notification letter); Prickett v. 
Nicholson, 20 Vet. App. 370 (2006) (clarifying that the issuance 
of a statement of the case could constitute a readjudication of 
the appellant's claim).  Regardless, there is no prejudice in 
issuing a final decision because the result of such 
readjudication would not have been different than the most recent 
previous adjudication in the May 2009 statement of the case.    

In this regard, the appellant did not submit any additional 
evidence relevant to her claim after the June 2009 VCAA notice 
letter, and through her representative, she indicated that she 
had no further argument following the June 2009 letter.  See June 
2009 "Statement of Accredited Representative in Appealed Case," 
VA Form 646.  Thus, the absence of a readjudication, i.e., a 
supplemental statement of the case, after the June 2009 notice 
letter is not prejudicial because the result of such a 
readjudication on exactly the same evidence and law previously 
considered would be no different than the previous adjudication.  
See Medrano v. Nicholson, 21 Vet. App. 165, 173 (2007).

Accordingly, the Board finds that VA has satisfied its duty to 
notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1), in view of the fact that any defect 
in the timing of the notice was not prejudicial to the appellant.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the Veteran's 
service treatment records (STRs), death certificate, and 
statements submitted by the Veteran and the appellant have been 
associated with the claims file.  No post-service treatment 
records are contained in the file; however, despite requests to 
the appellant, she has not identified or submitted outstanding, 
relevant treatment records.  In fact, in response to the June 
2009 VCAA letter requesting that she identify any outstanding 
treatment records referable to the Veteran's care, she returned a 
blank Authorization and Consent to Release Information to VA (VA 
Form 21-4142).  As the United States Court of Appeals for 
Veterans Claims stated in Wood v. Derwinski, "[t]he duty to 
assist is not always a one-way street.  If a [claimant] wishes 
help, [s]he cannot passively wait for it in those circumstances 
where [s]he may or should have information that is essential in 
obtaining the putative evidence."  1 Vet. App. 190, 193, 
reconsidered, 1 Vet. App. 406 (1991); see also Wamhoff v. Brown, 
8 Vet. App. 517 (1996).  Therefore, the Board finds that VA 
satisfied its duty to assist the appellant in this regard.

The Board acknowledges that VA has not sought a medical opinion 
with respect to the appellant's claim for service connection for 
the cause of the Veteran's death.  However, in light of the 
uncontroverted facts, as discussed below, the Board finds that 
there is no evidence indicating that the cause of the Veteran's 
death is related to service or any service-connected disability, 
or that his service-connected leg scar disability caused, 
contributed substantially or materially to death, combined to 
cause death, or aided or lent to the production of the Veteran's 
death.  Moreover, the appellant has not alleged or argued that 
the Veteran's cause of death is related to service or his 
service-connected disability.  See DeLaRosa v. Peake, 515 F.3d 
1319, 1322 (Fed. Cir. 2008).  Therefore, the Board finds that a 
medical opinion is not necessary to decide the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (citing 
38 U.S.C.A. § 5103A(d), 38 C.F.R. § 3.159(c)(4)).  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional efforts to 
assist or notify the appellant in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).  VA 
has satisfied its duty to inform and assist the appellant at 
every stage in this case, at least insofar as any errors 
committed were not harmful to the essential fairness of the 
proceeding.  Therefore, the appellant will not be prejudiced as a 
result of the Board proceeding to the merits of her claim.

Legal Criteria and Analysis of Cause of Death Claim

When a Veteran dies from a service-connected disability, the 
Secretary shall pay DIC for such Veteran's surviving spouse, 
children or parents.  38 U.S.C.A. § 1141 (West 2002); 38 C.F.R. 
§ 3.312(a) (2010).  The death of a Veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  Id.  A service-
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or jointly 
with some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  A contributory cause of death is inherently one not 
related to the principal cause.  38 C.F.R. § 3.312(c)(1).  In 
determining whether the service-connected disability contributed 
to death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  Id.  It is not 
sufficient to show that it casually shared in producing death, 
but rather it must be shown that there was a causal connection.  
Id.  

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death primarily 
due to unrelated disability.  38 C.F.R. § 3.312(c)(2).  In the 
same category, there would be included service-connected diseases 
or injuries of any evaluation (even 100 percent evaluations) but 
of a quiescent or static nature involving muscular or skeletal 
functions and not materially affecting other vital body 
functions.  Id.  

Service-connected diseases involving active processes affecting 
vital organs should receive careful consideration as a 
contributing cause of death from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to 
an extent that would render the person materially less capable of 
resisting the effects of the disease primarily causing death.  
38 C.F.R. § 3.312(c)(3).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Regulations 
provide that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

Where a Veteran served for at least 90 days during a period of 
war or after December 31, 1946, and manifests certain chronic 
diseases, such as cardiovascular-renal disease (to include 
hypertension) and diabetes mellitus, to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the death certificate reflects that the Veteran 
died in July 2007 at the age of 68 and lists the immediate cause 
of death as hypoglycemic coma, due to (or as a consequence of) 
metastatic colon cancer, due to (or as a consequence of) 
inability to eat.  IDDM and hypertension were listed as 
significant conditions contributing to the Veteran's death, but 
not resulting in the underlying cause of death.  An autopsy was 
not performed.

The appellant has not made any specific arguments regarding her 
service connection claim for the Veteran's cause of death.  
However, the Board has considered whether the Veteran's service-
connected left leg scar disability caused his death, or in the 
alternative, that his underlying causes of death (hypoglycemic 
coma, metastatic colon cancer, IDDM, and/or hypertension) are 
related to his active duty service.  

In this regard, review of the claims folder reveals that the 
Veteran's only service-connected disability was residuals of a 
scar of burns of the left leg.  See October 1960 Rating Decision.  
There is no evidence that such disability either caused or 
contributed substantially or materially to cause his death.  
Specifically, there is no evidence to suggest a causal 
relationship between the Veteran's service-connected residuals of 
a scar of burns of the left leg and a cardiovascular-renal 
disease, to include hypertension, a disability of the endocrine 
system, to include IDDM and hypoglycemic coma, and/or any cancer, 
to include colon cancer.  In this regard, the Board notes that 
the Veteran's service-connected left leg scar is a minor service-
connected disability, which is of a quiescent or static nature 
and does not materially affect a vital organ (in this case, the 
heart/kidney, the endocrine system, and/or the colon).  See 
38 C.F.R. § 3.312(c).  Additionally, the evidence shows that the 
Veteran died primarily due to unrelated disabilities involving  
cardio-renal, endocrine, and colon disabilities (hypoglycemic 
coma, metastatic colon cancer, inability to eat, IDDM, and 
hypertension).  Therefore, the Board finds that the Veteran's 
residuals of a scar of burns of the left leg disability did not 
cause or contribute substantially or materially to cause his 
death.  See id.

Furthermore, the evidence of record does not reflect that the 
disabilities which caused the Veteran's death (hypoglycemic coma, 
metastatic colon cancer, inability to eat, IDDM, and 
hypertension) were incurred in or aggravated by his active 
military service.  The Veteran's STRs are negative for 
complaints, treatment, or diagnoses of any cardiovascular-renal 
disease, to include hypertension, any disability of the endocrine 
system, to include IDDM and hypoglycemic coma, and/or any cancer, 
to include colon cancer.

Post-service, the first indication of any cardiovascular-renal 
disease, to include hypertension, any disability of the endocrine 
system, to include IDDM and hypoglycemic coma, and/or any cancer 
disability, to include colon cancer,
is noted in the Veteran's July 2007 Certificate of Death, dated 
approximately 48 years post-service.  Further, the appellant has 
not identified or suggested that the Veteran sought or received 
any post-service treatment for such disabilities.  Thus, the 
evidence of record fails to show that the Veteran manifested 
hypertension, IDDM, and/or hypoglycemic coma, to a degree of 10 
percent within the one year following his service discharge in 
January 1959, thus, presumptive service connection is not 
warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Moreover, there is no evidence demonstrating a relationship 
between the disabilities causing the Veteran's death and his 
service, including his service-connected left leg scar 
disability.

In making all determinations, the Board must fully consider the 
lay assertions of record.  Lay assertions may serve to support a 
claim for service connection by establishing the occurrence of 
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a) 
(West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  A 
layperson is competent to report on the onset and continuity of 
his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994) (a claimant is competent to report on that of which he 
or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

However, as previously noted, the appellant has made no 
contentions on her behalf regarding the Veteran's symptomatology 
and/or any relationship between his cause of death and service or 
a service-connected disability.  

Therefore, the Board finds that a cardiovascular-renal disease, 
to include hypertension, a disability of the endocrine system, to 
include IDDM and hypoglycemic coma, and/or a cancer, to include 
colon cancer, were not present in service or for many years 
thereafter, and there is no competent evidence relating such 
disabilities to service.  In addition, the preponderance of the 
evidence is against a finding that the Veteran's service-
connected disability caused the Veteran's death, had any 
significant adverse effect on the events leading to the Veteran's 
death, or otherwise contributed substantially or materially to 
his demise. 

The Board has considered the applicability of the benefit of the 
doubt doctrine.  However, the preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the Veteran's death and, as such, 
that doctrine is not applicable in the instant appeal and her 
claim must be denied.  38 U.S.C.A. § 5107.   

Legal Criteria and Analysis of the Nonservice-Connected 
Death Pension Claim

The appellant seeks nonservice-connected death pension benefits 
based on her deceased husband's military service.  In order to 
qualify for the benefits sought, the appellant must establish 
that her deceased husband had qualifying service.  Controlling 
statutory law provides that only certain military service is 
considered qualifying service for such benefits.  The appellant 
claims VA benefits as the surviving spouse of a veteran.

The law authorizes the payment of nonservice-connected disability 
pension to a veteran of a war who has the requisite service and 
who is permanently and totally disabled.  38 U.S.C.A. §§ 1502, 
1521.  The Secretary shall pay pension for non-service-connected 
disability or death for service to the surviving spouse of each 
veteran of a period of war who met the service requirements 
prescribed in 38 U.S.C.A. § 1521(j) or who at the time of death 
was receiving (or entitled to receive) compensation or retirement 
pay for a service connected disability.  38 U.S.C.A. § 1541 
(emphasis added).  In order to establish basic eligibility for VA 
death pension benefits to the surviving spouse of a veteran, the 
veteran must have had the requisite service.  38 U.S.C.A. § 
1541(a); 38 C.F.R. §§ 3.3, 3.314(b).  In pertinent part, 
eligibility for pension may be established by a veteran having 
active service of either (1) 90 days or more during a period of 
war; (2) a period of 90 consecutive days or more when such period 
began or ended during a period of war; (3) or an aggregate of 90 
days or more in two or more separate periods of service during 
more than one war; or (4) served in active military service and 
was discharged or released from such wartime service by reason of 
disability adjudged service-connected, or at time of discharge 
had a service-connected disability, shown by official service 
records, which in medical judgment would have justified a 
discharge for disability.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 
3.3(a)(3).  

The term "period of war" is currently defined by statute to 
mean the Spanish-American War (from April 21, 1898 to July 4, 
1902), the Mexican border period (from May 9, 1916 to April 5, 
1917), World War I (April 6, 1917 to November 11, 1918), World 
War II (December 7, 1941 to December 31, 1946), the Korean 
conflict (June 27, 1950 to January 31, 1955), the Vietnam era 
(February 28, 1961 to May 7, 1975 for veterans serving in 
Vietnam, and from August 5, 1964 to May 7, 1975 for all other 
cases), and the Persian Gulf War (from August 2, 1990 and ending 
on a date yet to be prescribed).  See 38 U.S.C.A. § 101; 38 
C.F.R. § 3.2.

In this case, the Veteran's "Certificate of Release or Discharge 
from Active Duty," DD Form 214, shows that he served on active 
duty from January 11, 1956, to January 9, 1959.  These dates of 
service are not disputed by the appellant.  

Official service department records are binding on VA for purpose 
of establishing service in the U.S. Armed Forces.  See 38 C.F.R. 
§ 3.203; Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  
The sole question before the Board is whether the appellant has 
established threshold eligibility for nonservice-connected death 
pension.  As noted, eligibility for VA death pension benefits 
generally requires an initial showing that the claimant is the 
surviving spouse or child of a veteran who served on active duty 
for at least 90 days during a period of war.  Here, the evidence 
fails to show that the Veteran's period of service was during a 
period of war.  As noted, the "Korean Conflict" ended on January 
31, 1955, and the "Vietnam Era" did not begin until February 28, 
1961, (for veterans serving in Vietnam) or August 5, 1964 (for 
all other cases).  The Veteran in this case had active service 
that falls squarely between these wartime periods.  Thus, the 
Veteran's service does not meet the threshold criteria for basic 
eligibility for nonservice- connected pension benefits (see 38 
U.S.C.A. § 1521(j); 38 C.F.R. § 3.3), and the appellant's claim 
for nonservice-connected death pension benefits must be denied.

Congress has clearly defined what is required for eligibility for 
VA death pension benefits, and the Board has no authority to 
extend or expand that definition.  In light of the above 
discussed evidence which reveals that the appellant had no 
qualifying service during a period of war, basic eligibility for 
nonservice-connected death pension benefits have not been met.  
Therefore, because the law is dispositive of the issue on appeal, 
the claim is denied because of lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Service connection for the cause of the Veteran's death is 
denied.

Entitlement to nonservice-connected death pension benefits is 
denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


